DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8/11/2022, have been carefully considered, but they are not convincing.
	Applicant argues that Claim 11 has been amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  However, the claim was rejected for failing to recite the viscometer and spindle used, and the temperature at which the viscosity is measured, thereby failing to inform one of ordinary skill in the art of the method to be used to determine the claimed viscosity.  Removal of the limitation fails to address the issue of informing one of ordinary skill in the art of the method to be used to determine the claimed viscosity.  The rejection is maintained.
	Regarding the rejections, Applicant argues that the cited prior art fails to disclose or render obvious the added limitation of "the one or more enzymes being configured to reduce a viscosity of the second furnish."  However, Li discloses adding in some embodiments a solution containing claimed enzyme(s) comprising an endogluconase and a cellobiohydrolase (an exoglucanase) to pulp after the pulp leaves the refiner(s), before or after the screen, before or after the mixer, before or to the latency and/or blend chest.  Therefore, one of ordinary skill in the art would have expected that adding the claimed enzyme(s) to the surface treatment composition of DOMTAR1 as modified by Li or to the surface treatment composition of DOMTAR2 as modified by Li would have the further effect of reducing the viscosity of the surface treatment composition because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
.	The rejections of claims over the prior art are maintained, but have been modified to address the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a viscosity between 50 and 800 centipoise, but fails to recite the viscometer, spindle and speed used to measure the viscosity, and the temperature at which the viscosity is measured, thereby failing to inform one of ordinary skill in the art of the method to be used to determine the claimed viscosity.   
Claim 12 depends from and inherits the indefiniteness of Claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over DOMTAR PAPER CO (WO 2018/026804 A1), hereinafter referenced as DOMTAR1, in view of Li et al (US 2014/0209260).  DOMTAR1 was published 2/8/2018, which was more than a year prior to the earliest filing date for the instant invention, thus making the reference available under 35 U.S.C. 102(a)(1).  DOMTAR1 was provided in an Information Disclosure Statement filed 10/2/2020.  
Claim 1: DOMTAR1 discloses a method of making a paper product comprising:
forming a fibrous substrate from an aqueous slurry comprising a blend of cellulosic fibers (first furnish comprising a plurality of pulp fibers);
at least partially dewatering the substrate;
applying (depositing) a surface treatment (reads on sizing) onto the top of the partially dewatered substrate, wherein the surface treatment comprising an aqueous composition of water and a plurality of surface enhanced pulp fibers (SEPF) (reads on a second furnish that comprises a plurality of surface enhanced pulp fibers), the SEPF having a length-weighted fiber length of at least about 0.2 mm and an average hydrodynamic surface area of at least about 10 m2/g, wherein the plurality of SEPF functions as a sizing agent;
drying the sized substrate (Abs, [0001],[0009]-[0010], [0035]-[0037], [0046], [0050]).  
DOMTAR1 does not disclose treating the second furnish that comprises a plurality of surface enhanced pulp fibers by adding one or more enzymes to the second furnish and the one or more enzymes being configured to reduce a viscosity of the second furnish.  However, Li et al discloses a method for preparing mechanical pulp comprising treating wood chips with an enzyme composition comprising claimed enzymes of an endogluconase and a cellobiohydrolase (an exoglucanase) and refining the chips for further processing in the production of pulp for the manufacture of paper products (Abs, [0009], [0059]).  Pulp and paper products made from the pulp have maintained tensile strength, improved optical properties and require less energy to produce [0033].  Li et al discloses that the enzyme solution is added in some embodiments to pulp after the pulp leaves the refiner(s), before or after the screen, before or after the mixer, before or to the latency and/or blend chest, or at more than one point.  Other additives can be added to the papermaking system as known in the art ([0051], [0055]). 
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to treat the second furnish by adding one or more enzymes disclosed by Li into the second furnish of DOMTAR1 to obtain the disclosed properties in the paper product.  One of ordinary skill in the art would further have expected that adding the claimed enzyme(s) to the surface treatment composition of DOMTAR1 as modified by Li would have the further effect of reducing the viscosity of the surface treatment composition because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”
Claim 2: Li et al discloses adding the enzyme composition to the furnish at locations before depositing the furnish.
Claims 3 and 4: DOMTAR1 discloses that the surface treatment can comprise a starch solution having between about 1% and 12%, by weight, of starch solids and between about 0.20% and 5.0%, by weight of SEPF [0040].  Therefore a calculated  weight of SEPF ranges from about 0.2/12*100 or about 1.67% to about 5.0/1 or about 500% of the weight of the starch.  The calculated range subsumes the claimed range and, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain a SEPF to starch percentage in the claimed range with a reasonable expectation of obtaining a suitable sizing composition for the substrate.
As an example, by just using the lower endpoints of the disclosed ranges, the weight pf SEPF to starch is calculated to be about 0.2/1*100 or about 20%, which lies in the claimed range.  By using just the upper disclosed endpoints, the weight pf SEPF to starch is calculated to be about 5.0/12*100 or about 42%, which lies in the claimed ranges.
Claims 5 and 16: Li et al discloses that the amount of protein in the enzyme solution should be between 0.2 and 5 kg per metric ton of oven-dry wood and can vary depending on the type of woody substrate used [0047].  Since enzymes comprise proteins, the amount of enzymes added is revealed to be a result effective variable and would have been optimized by one of ordinary skill in the art.
Claims 6 and 7: Li et al discloses that the enzyme composition comprises an endogluconase and a cellobiohydrolase (an exoglucanase).
Claim 8: DOMTAR1 does not disclose the content of water in the dewatered substrate when the treated second furnish is deposited.  However, it is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been within the capability of one of ordinary skill in the art to determine a water content of the dewatered substrate in the claimed range when the treated second furnish is deposited.  
Claim 9: DOMTAR1 discloses depositing the second furnish in some embodiments using a size press [0012]. 
Claim 10: DOMTAR1 discloses that the surface treatment can comprise a starch solution having between about 0.20% and 5.0%, by weight of SEPF [0040].  
Claim 11: DOMTAR1 discloses that the surface treatment can comprise a starch solution having a viscosity of about 10 to 220 centipoise or ranging from 20 to greater than 1000 centipoise [0040].  The disclosed ranges overlay the claimed ranges and, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain a claimed viscosity with a reasonable expectation of obtaining a suitable sizing composition for the substrate.
Claim 12: DOMTAR1 discloses that the surface treatment can comprise a starch solution having between about 0.20% and 5.0%, by weight of SEPF [0040].  The disclosed range overlays the claimed range and, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain a claimed percentage of SEPF in the surface treatment with a reasonable expectation of obtaining a suitable sizing composition for the substrate.
Claim 13: DOMTAR1 discloses that the desired weight of the applied SEPF in the formed paper product is preferably between about 1 to 10 gsm most preferably between about 3 to about 5 gsm [0037], which overlays the claimed range.  The substrate is coated on one side, therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain a claimed weight of SEPF on the surface on which it is deposited.
Claim 14: DOMTAR1 discloses that the aqueous slurry (first furnish) is deposited onto a moving web at the desired substrate weight [0043].
Claim 15: DOMTAR1 discloses that in an embodiment the fibrous substrate contains a mixture of at least two hardwood pulp fibers ([0008], [0034]) and that the SEPF can comprise refined hardwood pulp [0014].
Claim 17: DOMTAR1 discloses that the surface treated paper has desired and/or enhanced strength, opacity and printing characteristics (Abs; [0007], [0010],[0032], [0035], [0041]-[0042], [0046]).  Printing on both sides of a paper is well-known.  It would have been obvious to one of ordinary skill in the art to deposit the treated second furnish on opposing first and second surfaces of the substrate of DOMTAR1 to form a paper having desired and enhanced opacity and printing characteristics for double-sided printing. 

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over DOMTAR PAPER CO (WO 2015/127239 A1), hereinafter referenced as DOMTAR2, in view of Li et al (US 2014/0209260).  DOMTAR2 was published 8/27/2015, which was more than a year prior to the earliest filing date for the instant invention, thus making the reference available under 35 U.S.C. 102(a)(1), and as evidenced by Smook (handbook for pulp 7 paper Technologists).  DOMTAR2 was provided in an Information Disclosure Statement filed 5/28/2020.  
Claim 1: DOMTAR2 discloses a method of making a paper product comprising:
forming a fibrous substrate from an aqueous slurry comprising a blend of cellulosic fibers (first furnish comprising a plurality of pulp fibers);
at least partially dewatering the substrate;
applying (depositing) a surface treatment (reads on sizing) onto the top of the partially dewatered substrate, wherein the surface treatment comprising an aqueous composition of water and a plurality of surface enhanced pulp fibers (SEPF) (reads on a second furnish that comprises a plurality of surface enhanced pulp fibers), the SEPF having a length-weighted fiber length of at least about 0.3 mm and an average hydrodynamic surface area of at least about 10 m2/g, wherein the plurality of SEPF functions as a sizing agent;
drying the sized substrate (Abs, [0002],[0008]-[0009], [0028], [0036], Claim 15).  
DOMTAR2 does not disclose treating the second furnish that comprises a plurality of surface enhanced pulp fibers by adding one or more enzymes to the second furnish and the one or more enzymes being configured to reduce a viscosity of the second furnish.  However, Li et al discloses a method for preparing mechanical pulp comprising treating wood chips with an enzyme composition comprising claimed enzymes of an endogluconase and a cellobiohydrolase (an exoglucanase) and refining the chips for further processing in the production of pulp for the manufacture of paper products (Abs, [0009], [0059]).  The enzyme treatment reduces the energy required to refine the chips [0029].  Pulp and paper products made from the pulp have maintained tensile strength, improved optical properties and require less energy to produce [0033].  Li et al discloses that the enzyme solution is added in some embodiments to pulp after the pulp leaves the first refiner, after the second (final) refiner, before or after the screen, before or after the mixer, before or to the latency and/or blend chest, or at more than one point ([0051], [0055]). 
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to treat the second furnish by adding one or more enzymes disclosed by Li into the second furnish of DOMTAR2 to obtain the disclosed properties in the paper product.  One of ordinary skill in the art would further have expected that adding the claimed enzyme(s) to the surface treatment composition of DOMTAR2 as modified by Li would have the further effect of reducing the viscosity of the surface treatment composition because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.”
Claim 2: Li et al discloses adding the enzyme composition to the furnish at locations before depositing the furnish.
Claims 3 and 4: DOMTAR2 discloses that the surface treatment can comprise a starch solution having between about 1.0% and 12%, by weight, of starch solids and between about 0.25% and 1.0%, by weight of SEPF ([0012], [0025]).  Therefore the weight of SEPF ranges from about 0.25/12*100 or about 2.08% to about 1.0/1.0 or about 100% of the weight of the starch.  The calculated range subsumes the claimed range and, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain a SEPF to starch percentage in the claimed range with a reasonable expectation of obtaining a suitable sizing composition for the substrate.
Claims 5 and 16: Li et al discloses that the amount of protein in the enzyme solution should be between 0.2 and 5 kg per metric ton of oven-dry wood and can vary depending on the type of woody substrate used [0047].  Therefore the amount of enzyme solution added is revealed to be a result effective variable that would have been optimized by one of ordinary skill in the art.
Claims 6 and 7: Li et al discloses that the enzyme composition comprises an endogluconase and a cellobiohydrolase (an exoglucanase).
Claim 8: DOMTAR2 does not disclose the content of water in the dewatered substrate when the treated second furnish is deposited.  However, it is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been within the capability of one of ordinary skill in the art to determine a water content of the dewatered substrate when the treated second furnish is deposited.  
Claim 9: DOMTAR2 discloses depositing the second furnish in some embodiments using a size press ([0011], [0032]). 
Claim 10: DOMTAR2 discloses that the surface treatment can comprise a starch solution having between about 0.25% and 1.0% by weight of SEPF ([0012], [0025]), which slightly overlays the claimed range.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain a claimed percentage of SEPF when the second furnish is deposited with a reasonable expectation of obtaining a suitable sizing composition for the substrate.
Claim 11: DOMTAR2 discloses that the surface treatment can comprise a starch solution having a viscosity of about 10 to 220 centipoise ([0012]. [0025], [0032]) The disclosed range overlay the claimed range and, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain a claimed viscosity with a reasonable expectation of obtaining a suitable sizing composition for the substrate.
Claim 13: In an embodiment, DOMTAR2 discloses that a paper product can comprise between about 2 and about 8 weight percent of the SEPF [0087].  An example paper substrate has a basis weight of 50 lb/3300 ft2 ([0042], [0046], or about 74 gsm.  By calculation the weight of the SEPF in the coated paper is about 2/100*74, or about 1.5 wt-% to about 8/100*74, or about 6 wt-%, the calculated range overlaying the claimed range.   Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain a claimed weight of SEPF on the surface on which it is deposited.
Claim 14: DOMTAR2 does not disclose depositing the first furnish onto a moving surface.  However, forming a paper substrate by depositing a furnish onto a moving forming fabric is a notoriously well-known step in the papermaking art (see Smook, p 228, Section 16.1) and would have been obvious to one of ordinary skill in the art.
Claim 15: DOMTAR2 discloses that in an embodiment the fibrous substrate comprises hardwood pulp fibers ([0005], [0037], [0046]) and that the SEPF can comprise refined hardwood pulp ([0015], [0028], [0039]).
Claim 17: DOMTAR2 discloses that the surface treated paper has desired and/or enhanced strength, opacity and printing characteristics ([0009, [0016], [0020],[0022], [0034], [0042]-[0043], [0052]).  Printing on both sides of a paper is well-known.  It would have been obvious to one of ordinary skill in the art to deposit the treated second furnish on opposing first and second surfaces of the substrate of DOMTAR2 to form a paper having desired and enhanced opacity and printing characteristics for double-sided printing. 

Claim 12:is rejected under 35 U.S.C. 103 as being unpatentable over DOMTAR2 in view of DOMTAR1.
The disclosure of DOMTAR2  is used as discussed above.  DOMTAR2 does not disclose that the surface treatment can comprise a starch solution having the claimed amount by weight of SEPF.  However, DOMTAR1, as discussed above, discloses a similar process wherein the surface treatment can comprise a starch solution having between about 0.20% and 5.0%, by weight of SEPF [0040].  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to obtain a claimed percentage of SEPF when the second furnish is deposited with a reasonable expectation of obtaining a suitable sizing composition for the substrate.

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. The limitation of “wherein adding the enzyme(s) to the second furnish is performed’ is inherent in Claim 16 due to its dependence on Claim 1.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748